Citation Nr: 0927802	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee (claimed as injured left knee/leg).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to February 
1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in No. Little Rock, Arkansas, which denied service connection 
for a left knee disability and a left leg disability.  This 
case was previously remanded in January 2008 and September 
2008 Board decisions.  It returns now for appellate 
consideration.

In February 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  

The Veteran indicated on his August 2004 claim form that he 
was seeking service connection for an "injured left 
knee/leg."  The RO has adjudicated this claim as separate 
issues of service connection for a left knee condition and 
service connection for a left leg condition.  Given that the 
Veteran initially filed his claim as service connection for a 
single disability and the evidence, as discussed below, only 
demonstrates a single disability of the left knee, the Board 
finds it appropriate to recharacterize the issues on appeal 
as the issue listed above to more accurately represent the 
Veteran's claim.  


FINDING OF FACT

The evidence is at least in equipoise in showing that the 
Veteran's degenerative joint disease of the left knee had its 
onset in active service.


CONCLUSION OF LAW

The Veteran's degenerative joint disease of the left knee was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran argues that he has a left knee/leg disability as 
a result of active service.  For the reasons that follow, the 
Board concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran contends that he was involved in a motor vehicle 
accident in October 1985 while stationed in Germany.  He 
testified at the February 2008 travel board hearing that his 
duties as a courier for the 72nd Ordnance Battalion entailed 
picking up and delivering mail.  He explained that on one 
occasion, he lost control of his vehicle while driving on icy 
road.  The vehicle ran into a road ditch where it crashed 
into some trees.  The Veteran asserts that he injured his 
left shoulder and left knee/leg in this accident and that he 
now has a left knee/leg disability as a result.  

The Veteran has indicated that he was treated for injuries at 
Darmstadt Medical Clinic following the motor vehicle accident 
and that he was never referred to Landstuhl Medical Hospital 
for any additional treatment.  See, e.g., Notice of 
Disagreement, February 2006.  Service medical records, 
however, are silent regarding treatment for injuries from the 
accident and/or at Darmstadt Medical Clinic.  The National 
Personnel Records Center has indicated it was unable to 
perform a search for medical records from Darmstadt Medical 
Clinic.  Darmstadt Medical Clinic has indicated that it does 
not have any records on file under the Veteran's name.  

The Veteran has submitted a notarized copy of a journal that 
he kept during his tour of duty in Germany.  He explained 
that he used this journal to keep track of the contact 
information of people he knew and to log any disciplinary or 
work-related problems he encountered while in Germany.  In an 
entry dated in 1985 (the month is illegible), the Veteran 
wrote that he was counseled on the accident he had been 
involved in while driving from Münster to Darmstadt Kerosene.  
He had been picked up by German police, brought to military 
police and then taken by military police to Darmstadt Medical 
Clinic where he was treated for his knee and leg (left side) 
and left arm, and put on crutches for two weeks.  In a 
December 1985 entry, the Veteran wrote that he had injured 
his left leg and failed his PT test run due to injuries from 
the accident while working as a courier for the 72nd Ordnance 
Battalion.  In a subsequent undated entry, the Veteran wrote 
that he would be leaving Germany after talking with Col. 
Hutchinson about his overweight problem and his not passing 
his PT test because of the accident.  In January 1986, the 
Veteran wrote that he was still having problems with his 
knee, that he had not been seen by a doctor since he was 
treated at the Darmstadt Clinic, and that he needed to find a 
doctor.  In a February 1986 entry, the Veteran wrote that he 
was getting hired by the Arkansas State Police and that he 
would need to get a brace for his left leg because his knee 
and leg were hurting.  In a March 1986 entry, the Veteran 
wrote that he saw his family doctor and was told that X-rays 
needed to be taken for his leg and knee, and that his left 
shoulder would also looked at.  In a January 1987 entry, the 
Veteran wrote that he was attending the Basic Police School 
and was wearing a brace due to his left leg and knee 
bothering him when he ran and worked out.  

A May 2006 letter from [redacted] attests that she and the 
Veteran corresponded by mail from the time he was in Germany 
through his service separation.  Ms. [redacted] recalls being 
informed by the Veteran that he had been in a motor vehicle 
accident and injured his left knee and left shoulder.  The 
Veteran subsequently informed her that he was being 
discharged due to the fact that he was overweight and that he 
had injured his left knee and left shoulder in the accident.  

In an April 2006 medical statement, L.D. Ezell states that he 
has been treating the Veteran since 1988.  Dr. Ezell reports 
that the Veteran complained of pain in the knees on at least 
two occasions.  In March 1990, the Veteran was noted to be 
tender to palpation of the suprapatellar region of the knees 
bilaterally and was treated with non-steroidal anti-
inflammatory agents and pain medications.  In April 1990, the 
Veteran was given injection of corticosteroids into the knee 
and continued on non-steroid inflammatory agents.  

The Veteran has stated that, following the accident, he had 
to take a training class on the hazards of driving on ice.  
Service personnel records submitted by the Veteran confirm 
that he did indeed receive training on winter driving hazards 
in November 1985.

Taking into account all of the relevant evidence of record, 
the Board finds the evidence is at least evenly balanced that 
the Veteran was treated for a left knee/leg injury service.  
Although medical records documenting such treatment are not 
available, the Veteran has provided lay evidence in this 
regard.  The Board has considered his lay statements 
describing the motor vehicle accident in Germany and 
treatment for resulting left knee/leg injuries at Darmstadt 
Medical Clinic, and finds these statements to be credible.  
See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  
Significantly, these statements are corroborated by 
contemporaneous evidence contained in a journal that the 
Veteran had written in during his tour of duty in Germany.  
Additionally, the Veteran's statements are further supported 
by the May 2006 letter from Ms. [redacted], the April 2006 
medical statement from Dr. Ezell, and service personnel 
records showing that the Veteran completed a training class 
on winter driving hazards in November 1985.  Furthermore, as 
discussed below, the examiner at the January 2009 VA 
examination found the Veteran's reports of a left knee/leg 
injury in service to be consistent with his current knee 
condition.  For the aforementioned reasons, inservice 
treatment for a left knee/leg injury resulting from a motor 
vehicle accident in Germany is conceded here.  See Hickson, 
supra.  

The inquiry that follows is whether there is medical evidence 
of a current left knee disability.  The April 2006 medical 
statement from Dr. Ezell indicates that the Veteran was 
treated for knee pain as early as 1990 and that he continues 
to have problems with the left knee.  In a June 2009 medical 
statement, M. Callaway, M.D. states that the Veteran has been 
treated since 1997 for ongoing chronic knee pain and 
discomfort, and that the symptoms will likely trouble him in 
the future depending on the level of activity.  VA treatment 
records dated in February 2007 likewise reflect complaints of 
left knee pain.  The Veteran has stated that he hears 
"grinding" in the knee when moving and that it "pops" when 
he is getting up.  He has also reported that he takes anti-
inflammatory medications and cortisone shots for this 
condition.  

The Veteran was afforded a VA medical examination in January 
2009 to assess the current nature and etiology of his left 
knee disability.  He reported experiencing progressively 
worse flare-ups a couple times a week within the last year, 
which required cortisone shots as well as continual anti-
inflammatory medication.  The Veteran also noted that he 
missed 5 to 6 days of work the previous year due to knee 
pain.  On physical examination, the Veteran was found to have 
positive patellofemoral crepitans and patella grind test, 
range of motion from 0 degrees to 110 degrees with pain 
throughout the arc of the motion, pain to both varus and 
valgus stress about the knee with mild laxity, and tenderness 
to palpation along the medial and lateral joint lines.  X-
rays revealed early osteoarthritic Fairbanks changes with 
joint space narrowing and squaring of the joint and marginal 
osteophytes.  The Veteran was diagnosed with mild 
degenerative joint disease of the left knee.  

Based on its review of the medical evidence described above, 
the Board concludes that the Veteran does indeed have a 
current disability of the left knee.  

Turning to the question of whether there is a nexus between 
the Veteran's current disability and service, the Board finds 
that the evidence is at least in equipoise in showing a 
relationship between his current left knee disability and his 
left knee/leg injury in service.  Significantly, the examiner 
at the January 2009 VA examination opined that it was at 
least as likely as not that the Veteran's prior knee injury 
contributed to early arthritis and that this was at least as 
likely as not to be a posttraumatic arthritis as a primary 
arthritis.  The examiner explained that although it could not 
be certain that the injury itself contributed to the 
arthritis, it was at least as likely as not that any 
contusion or damage to the cartilage at the joint line would 
pre-dispose it to posttraumatic arthritis, given that the 
Veteran did not have pain in the right knee.  The examiner 
further stated that it was conceivable that the left knee had 
an etiology of posttraumatic arthritis as evidenced by the 
physical examination and radiographs.  The Board finds the 
examination report to be comprehensive and sufficient in 
addressing the matter of nexus.  In this regard, it is noted 
that the examiner conducted an extensive review the Veteran's 
claims file prior to the examination and provided a well-
reasoned opinion regarding the etiology of the Veteran's left 
knee degenerative joint disease.  The examination report in 
this case is, therefore, adequate upon which to base a 
decision.

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's degenerative 
joint disease of the left knee is related to active service, 
and therefore, service connection is warranted.  The benefit-
of-the-doubt rule has been applied in reaching this decision.  
See 38 U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


